Citation Nr: 0002181	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service connected 
arthritis of the lumbosacral spine, currently evaluated as 40 
percent.

2.  Entitlement to a rating in excess of 20 percent for 
service connected arthritis of the cervical spine.

3.  Entitlement to an increased rating for service connected 
pes planus of the left foot with corrected congenital 
clubfoot, currently evaluated as 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to December 
1978.

By rating decision in May 1979, service connection was 
granted for arthritis of the spine, L5-S1 and pes planus of 
the left foot with corrected congenital club foot.  This 
appeal arises from the April 1992 rating decision from the 
Philadelphia, Pennsylvania Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
arthritis of the spine, L5-S1, as 10 percent and continued 
the evaluation of the veteran's service connected pes planus 
of the left foot with corrected congenital club foot as 10 
percent.  This appeal additionally arises from a June 1993 
rating action from the Philadelphia, Pennsylvania RO that 
granted service connection for arthritis of the cervical 
spine with an evaluation of 10 percent.  

The veteran requested a hearing before the Board in 
Washington, D.C., in September 1993.  In writing in November 
1999, the veteran indicated that he did not want a hearing.

By rating decision in June 1993, the RO increased the 
evaluation for the veteran's service connected pes planus of 
the left foot with corrected congenital club foot to 20 
percent.  The veteran has continued his appeal of the 20 
percent rating.

By rating decision in July 1995, the RO increased the 
evaluation of the veteran's service connected arthritis of 
the lumbosacral spine to 40 percent.  The veteran has 
continued his appeal of the 40 percent rating.

By rating action of March 1999, the rating for the cervical 
spine was increased to 20 percent, effective from October 
1990

FINDINGS OF FACT

1.  The veteran's claims for a rating in excess of 40 percent 
for arthritis of the lumbosacral spine; for a rating in 
excess of 20 percent for arthritis of the cervical spine; and 
for a rating in excess of 20 percent for pes planus of the 
left foot with corrected congenital clubfoot are plausible, 
and all relevant evidence necessary for equitable 
dispositions of the appeals has been obtained by the RO.

2.  The current clinical findings regarding the veteran's 
arthritis of the lumbosacral spine do not demonstrate 
ankylosis of the lumbar spine or pronounced intervertebral 
disc syndrome. 

3.  The veteran's arthritis of the cervical spine is 
manifested by no more than moderate limitation of motion of 
the cervical spine since service connection was granted. 

4.  The current clinical findings regarding the veteran's pes 
planus of the left foot with corrected congenital clubfoot do 
not demonstrate pronounced flatfoot not improved by 
orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for arthritis of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5289, 5293, 5295 (1999).    

2. The criteria for the assignment of a rating in excess of 
20 percent for arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5290, 5293 (1999).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for pes planus of the left foot with corrected 
congenital clubfoot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background


By rating action of May 1979 service connection was granted 
for arthritis of the spine at L5-S1, as a part of general 
osteoarthritis.  Additionally, service connection was granted 
for pes planus of the left foot based on aggravation.  It was 
reported that the veteran was born with a left club foot 
which was corrected prior to service entrance.

Received in October 1991 was an April 1987 report from 
Michael F. Mitrick, D.O., that indicates that the veteran 
complained of right shoulder pain.  The veteran reported a 
feeling of numbness and needles and pins in the back of the 
hand and his right arm hurt.  On examination, he had some 
tenderness in the midportions of the cervical spine.  The x-
rays revealed cervical discogenic disease at the level of C5-
6.  The impression was cervical discogenic disease, possibly 
causing a right radicular problem.

In an October 1991 report, Dee Stelmach, DPM, indicated that 
the veteran was initially seen with complaints that his left 
foot was bothering him.  He was unable to walk without the 
use of his orthotics.  He complained of pain along the dorsum 
and the dorsal lateral aspect of the left foot and ankle.  
The examination revealed negative crepitus in the ankle, 
subtalar, and lesser tarsus; however, there was pain palpated 
along the left sinus tarsi and in the lesser tarsus, ankle, 
and subtalar joints with range of motion.  The veteran had a 
maximally pronated left foot in gait, with an obvious skin 
fold going across the lesser tarsus consistent with pinching 
of the sinus tarsi.  He had pain on motion of the subtalar 
joint and the ankle joint.  The x-rays showed marked beaking 
of the talus at the head and of the navicular with definite 
decreased joint space and definite adaptive changes of the 
talus at this level.  He had a markedly pronated left foot.  
The calcaneal inclination angle was approximately 0 degrees.  
He had a dorsiflexed first ray with a dorsal bunion and 
although he was not complaining of pain of that area, it was 
felt that he had limitation of motion there.  The diagnoses 
included sinus tarsi syndrome left foot; functional flat 
foot, left; arthritis talonavicular joint, left foot; and 
partially corrected club foot by history, left.

On a VA examination from December 1991, the veteran 
complained of chronic low back pain for six months.  There 
was no injury.  The veteran denied any radiating pain.  The 
veteran had hypertrophic changes of both ankles with flat 
feet.  There was no apparent spinal deviation.  There was 
localized tenderness over the lumbosacral spine and the 
paraspinal muscles with some tightness.  The range of motion 
of the lumbar spine was from 0 to 90 degrees of flexion with 
some pain and from 0 to 25 degrees of extension.  The lateral 
rotation was from 0 to 25 degrees to the right and from 0 to 
30 degrees to the left.  The veteran's muscle strength was 
5/5 in both lower extremities.  The sensory test was 
unremarkable.  The assessment was arthritis of the 
lumbosacral spine L5-S1 and chronic low back pain on and off.  

On a VA podiatry examination in December 1991, the veteran 
complained of pain in the left foot and ankle and poor 
equilibrium with the foot buckling a couple of times a day.  
It was noted that prolonged standing aggravated the left foot 
disability.  The examination revealed flexible pes planus.  
The ankle joint range of motion was within normal limits.  
The subtalar joint range of motion to the right was 
approximately to 20 degrees inversion and 10 degrees 
eversion; to the left to 15 degrees inversion and 5 degrees 
eversion.  Both feet pronated with the left greater than the 
right.  The heels were not everted.  The gait was abducted, 
with the left greater.  There was no evidence of a limp.  The 
x-rays revealed a short talar head and neck with beaking of 
the head of the talus.  Arthritic changes were noted 
affecting the talonavicular joint.  There was mild left foot 
deformity secondary to excessive pronation at the 
talonavicular joint.  The assessment included flexible pes 
planus and pain and mild deformity of the left foot secondary 
to congenital club foot.  The disability was aggravated by 
prolonged standing.  Additionally, there was arthritis of the 
talonavicular joint.  

By rating action of April 1992, the evaluations of the 
veteran's service connected arthritis of the spine, L5-S1, 
and pes planus of the left foot with corrected congenital 
club foot was continued.  The current appeal to the Board 
arises from this action.

Received in October 1992 were records from Roger L. Harcourt, 
D.C., from March 1992 that show that the veteran had symptoms 
involving the neck, right and left wrists and hands, low 
back, right knee, and left foot.  The symptoms were 
aggravated by sitting and bending and alleviated by standing 
and somewhat with medication.  It was noted that he had a 
diagnosis of cervical discogenic disease associated with 
right radicular problems in 1987.  He used a cervical 
traction unit daily which helped to relieve the symptoms.  
The veteran reported the neck pain occurred three to four 
times a day and was a sharp stabbing pain that lasted several 
minutes.  The low back pain was annoying and sharp in nature 
and lasted a few minutes; it occurred three to four times a 
day.  He had fairly constant pain of the left foot and had 
weakness and pronation.  Upon visual inspection, the veteran 
had flat feet.  The point of maximum intensity was in the 
upper thoracic and lower lumbar regions.  The cervical ranges 
of motion were somewhat restricted in right and left rotation 
in forward flexion.  He had pain in extension with the 
cervical compression test in the left upper thoracic region.  
Some restriction in motion of the cervical spine was palpated 
in right and left rotations at levels C4, C5 and C6.  
Palpation of the back was non-tender.  

On a VA examination of the feet in January 1993, the veteran 
complained of pain in his left foot with standing; he could 
only stand approximately four hours before needing to sit.  
He had pain with walking and could not walk more than one 
quarter mile before needing to rest.  He was unable to run.  
He had been treated with orthotics.  On examination, the 
veteran could supinate and stand on his heels; however, he 
had pain in the left foot with pronation and rising on his 
toes.  He could squat, but had some pain in the left foot.  
When standing, his heels were everted and the arches 
collapsed, the left greater than right.  The appearance was 
that of severe pes planus deformity with abduction of the 
forefoot.  The left ankle joint range of motion was to 10 
degrees of dorsiflexion and to 30 degrees of plantar flexion.  
Subtalar joint range of motion on the left was to 10 degrees.  
He had pain with range of motion of his left subtalar joint 
and of his plantar fascia as well as of the sinus tarsi.  His 
forefoot to rear foot relationship was that of a severe 
forefoot varus deformity.  Muscle strength in the 
dorsiflexors, plantar flexors, invertors and evertors was 5+.  
The dorsalis pedis pulse was 0/4, posterior tibial pulses 
2/4, vibratory sensation was within normal limits, and deep 
tendon reflexes were 2/4.  

The x-rays of the left foot showed degenerative changes at 
the talonavicular joint and calcaneal cuboid joint, 
thickening of the second and third metatarsophalangeal 
joints, and degenerative changes of the first and second 
metatarsophalangeal joints.  Clinically, the veteran had no 
pain with range of motion of the metatarsophalangeal joints 
of the left foot.  It was noted that the degenerative changes 
noted in the left foot had progressed since 1978.  The 
dermatological examination revealed some hemorrhage 
underneath the left great toe consistent with subungual 
hematomas.  Some abnormal bulging about the lateral aspect of 
the heels was noted which might have been consistent with a 
chronic flat foot deformity.  The assessment included history 
of club foot deformity of the left foot as a child.  He now 
had arthritic changes about the mid tarsus and of the 
subtalar joint.  The range of motion of the subtalar joint 
was to 10 degrees on the left with a normal subtalar joint 
range of motion being to approximately 30 degrees total in a 
normal individual.  The veteran had moderately severe flat 
feet.  The veteran had thickening of the second and third 
metatarsal shafts of the feet with arthritic changes of the 
second, third, and first metatarsophalangeal joints.  
However, clinically, he had no pain at these areas.

On a VA spine examination in January 1993, the veteran 
complained of pain localized in the upper neck region and the 
lower back.  The pain in the posterior cervical area occurred 
daily.  The pain in the lower back was chronically present.  
It was localized with no radiation.  He was not taking any 
drug therapy due to a history of a gastric ulcer; he stated 
that he endured the pain.  He did use a cervical collar for 
8-10 months years ago with no change noted.  He had 
improvement with chiropractic treatments.  He currently had 
chiropractic treatments once a month.  On examination, an 
abnormality of gait was noted.  His steps were floppy.  The 
base of his gait was widened and his toes pointed out.  There 
was marked pronation of the feet and a lack of forceful toe-
off, which appeared to be due to foot problems.  There were 
rigid flat feet, and there was slight thickening of the skin 
of both feet on the plantar surface around the heels and the 
medial borders.  There was a loss of the normal lumbar 
lordotic curve with flattening of the back, a protuberant 
abdomen and a posterior pelvic tilt.  The shoulders sloped 
forward, and the right shoulder was held lower than the left.  
There was a tendency to list to the right.  The skin folds 
around the left patella suggested a slight leg length 
discrepancy.  The range of motion of the trunk showed that 
forward flexion lacked 10 cm. of distance of fingertip to 
touch toes, lateral bend to the right fingertips reached to 
the level of the patella, lateral bend to the left fingertips 
reached to the superior border of the patella, rotation was 
50 percent and extension was normal.  There was mild 
tenderness on palpation of the lumbar paravertebral muscles 
and mild muscle tightness.  There was tenderness on palpation 
of the cervical paravertebral muscles.  The x-rays of the 
lumbosacral spine showed degenerative disc disease at L5-S1.  
The conclusions included rigid flat feet contributing to 
chronic pain and cumulative microtrauma resulting in 
recurrent episodes of pain; chronic pain of the lumbosacral 
spine, with degenerative disc disease at L5-S1; and cervical 
spine degenerative disc disease and osteoarthritis of the 
cervical spine.  

By rating action of June 1993, service connection for 
arthritis of the cervical spine was granted, with an 
evaluation of 10 percent.  This was increased to 20 percent 
by rating action of March 1999.  The effective date of the 
increase was from October 31, 1990.  The current appeal to 
the Board arises from these actions.

On a VA examination in January 1994, the veteran complained 
of chronic low back pain that occurred intermittently and was 
affected by damp and cold weather and also by heavy lifting 
or repeated bending over.  It was getting worse recently.  
The veteran denied radiating pain from the low back.  He 
could only lift less than 20 to 25 pounds and could not 
shovel snow due to the low back pain.  Otherwise, he could 
manage his functional activity.  On examination, there was no 
apparent spinal deviation nor any localized tenderness or 
muscle tightness throughout the spine and paraspinal muscles.  
There was no sciatic notch tenderness on either side.  The 
measurement of painless active range of motion of the lumbar 
spine was from 0 to 70 degrees of forward flexion, from 0 to 
20 degrees of backward extension, and from 0 to 25 degrees of 
lateral flexion to the right and to the left.  There was 5/5 
grade of muscle strength in both lower extremities and 2+ 
deep tendon reflexes in knee and ankle jerks bilaterally.  
Sensation to pinprick stimuli test was preserved in both 
lower extremities, and straight leg raising test was negative 
on both sides.  The assessment included lumbosacral 
spondylosis with degenerative disc disease and chronic low 
back pain.  

A report from Dr. Mitrick, from March 1995, notes that the 
veteran was seen in that month.  He had been seen last in 
April 1987.  At that time, it was felt he had cervical 
discogenic disease at the level of C5-6.  A current x-ray was 
compared to the prior studies in 1987 and showed a very 
slight increase in the changes at the level of C5-6.  This 
was manifested by slightly increased scoliosis.  There might 
have been some very slightly increased narrowing of that disc 
space.  There was no shift in the overall alignment of the 
cervical spine.  

Treatment records from John R. Essock, D.O. from February 
1995 to March 1995 show that the veteran was seen in February 
1995 with complaints of pain in his spine.  In March 1995, it 
was noted that the veteran had no complaints.  He used his 
cervical traction daily.  The assessment included disc 
disease of the cervical spine.

On a VA examination in June 1995, the veteran reported that 
he had a significant arthritic disability of his low back and 
his cervical spine.  He had significant pain, and the 
cervical spine was worse than the lower back.  He denied any 
numbness, tingling or paresthesia of the upper and lower 
extremities.  He denied any change in bowel or bladder 
habits.  He stated that he had a gait imbalance and had 
difficulty ambulating at times.  He had no postural 
abnormalities of the cervical area or lumbosacral region.  
The musculature of the back was symmetrical, and there was no 
appreciable atrophy.  The range of motion of the neck with 
forward flexion was to approximately 40 degrees and backward 
extension was to 30 degrees.  He had right and left lateral 
rotation to 30 degrees, rotation to the left was to 25 
degrees, and rotation to the right was to 30 degrees.  He 
maintained full motor strength of the upper extremities.  He 
exhibited +1 deep tendon reflexes bilaterally.  Sensation was 
intact to light touch and pinprick and proprioception was 
intact throughout the upper extremities.  As to the 
lumbosacral region, the veteran had limited forward flexion 
to 15 degrees, and his left lateral flexion and right lateral 
flexion were equal at 20 degrees bilaterally.  These 
limitation were all secondary to pain.  The rotation to the 
left and to the right was also limited to approximately 20 
degrees.  He did have objective evidence of pain on motion 
and was unable to continue to extreme ranges.  He had no 
sensory abnormalities about the lower extremities.  Sensation 
was intact to light touch and pinprick and proprioception was 
intact.  He had negative straight leg raise, negative 
Patrick's, and negative posterior root sign.  The x-rays of 
the cervical spine showed significant degenerative disease, 
especially at the C5-C6 levels.  It was an incomplete study 
as the cervical spine region of C7 was not appreciated.  The 
impression included severe degenerative arthritis of the 
cervical and lumbosacral regions.  

In an August 1997 VA examination, the veteran complained of 
chronic pain of the neck and low back that occurred in a come 
and go pattern.  He had continuously been doing home cervical 
traction treatments daily that helped in reducing pain and 
assisting movement of the neck.  Occasionally, the neck pain 
had radiated down to the right arm to his hands with a numb 
feeling in the fingers, at times.  He additionally complained 
of mild muscle weakness of the right arm.  The low back pain 
did not radiate down to his legs, but he felt some weakness 
that affected his gain and dynamic balance for walking.  Due 
to the low back pain, the veteran did not do any strenuous 
recreation or heavy lifting.  

On examination, the veteran was ambulatory with a somewhat 
unsteady gait.  The cervical spine revealed no apparent 
localized muscle wasting throughout the paraspinal muscles in 
both upper extremities, but there was minimal tenderness over 
the mid cervical spinous processes.  Measurement in painless 
active range of motion of the cervical spine was from 0 to 30 
degrees in forward flexion and backward extension and from 0 
to 30 degrees in rotation to the right and left.  Muscle 
strength was 5/5 in both upper extremities with no apparent 
difficulty in active range of motion.  Dynametric hand grip 
power measurement was 95 force pounds in the right hand, 
which was the dominant side, and 80 pounds in the left hand.  
The examination of the lumbar spine showed there was minor 
tenderness with muscle tightness over the lower lumbar spinal 
muscles.  There was no apparent spinal deviation.  There was 
no sciatic notch tenderness.  The measurement of painless 
active range of motion in the lumbar spine was from 0 to 50 
degrees of forward flexion and from 0 to 20 degrees in 
backward extension and in lateral flexion to the right and 
left.  Muscle strength in both lower extremities was 5/5.  
The veteran had flat feet on both sides, worse on the left.  
The deep tendon reflexes were slightly diminished in the 
biceps and triceps jerks in both upper extremities and also 
in ankle jerks bilaterally.  Sensation to pin prick stimuli 
test was preserved throughout the extremities.  The straight 
leg raising test elicited low back pain at 30 degrees in the 
right side and at 45 degrees in the left side.  The 
assessment included chronic cervical and lumbosacral 
spondylosis, symptomatic.  

On a VA examination of the feet in September 1997, the 
veteran reported that pain of the left foot was still present 
but had not increased in severity.  He used prescription 
orthotics that helped a great deal.  On examination, pedal 
pulses were palpable bilaterally, capillary fill time was 
less than three seconds to digits 1-5, and skin temperature 
was normal.  All neurological sensations were intact.  The 
five digits were in an adductovarus position.  The 
metatarsophalangeal joints 1-5 were smooth and glided with 
normal ranges of motion.  Of the left foot, dorsiflexion was 
to 60 degrees and plantar flexion was to 25 degrees.  The 
left foot position bias was dorsal, movement bias was 
neutral, and mobility was decreased.  There was some pain on 
range of motion of the mid tarsal joint.  The ranges of 
motion of the left foot included inversion to 12 degrees, 
eversion to 3 degrees, and neutral position was 1 degree 
inverted.  There was forefoot to rear foot varus.  There was 
no pain to the plantar fascia or on palpation to the heel.  
There was no limb length discrepancy.  The veteran had pes 
planus bilaterally, with the left foot being slightly flatter 
than the right.  The calcaneal stance position was everted 
bilaterally.  The x-rays showed normal bone stock and 
density.  There was degenerative change noted at the 
talonavicular joint and first metatarsal cuneiform joint.  
There appeared to be periosteal thickening at the midshaft 
level of the second metatarsal of the left foot.  The 
appearance was severe pes planus with talonavicular bulging, 
left greater than right.  The heels were everted at resting 
stance.  There was pronation throughout heel contact at mid 
stance.  In propulsion, a wide angle of gait was noted.  The 
diagnoses included flat foot deformity, left foot greater 
than right foot; degenerative changes of the talonavicular 
joint and first metatarsal cuneiform joint bilaterally; and 
periosteal thickening at midshaft of the second metatarsal on 
the left foot. 

On a follow up to the August 1997 VA examination in November 
1997, the examiner noted that not much additional information 
was obtained.  The veteran stated that there had been no 
change in his disability, and he agreed with the 
documentation in the August 1997 report.  Additionally, the 
examiner noted that there was no evidence of impaired 
coordination, and coordination was within normal limits in 
the upper and lower extremities.  Flare-ups of symptoms 
occurred during changes in weather (dampness and coldness) or 
after over-doing physical activity.  Additionally, the 
veteran mentioned that his ambulation was getting slower in 
pace.  The assessment was chronic cervical and lumbar spine 
spondylosis and degenerative disc disease.  

On a VA examination of the spine in February 1999, the 
veteran reported that his neck symptoms were worse than the 
low back.  Most of the pain was in the central area of the 
neck, but he denied any radiation to the arms or weakness in 
the arms.  With regards to the lumbar spine, the veteran 
reported that the pain was mainly in the midline without any 
radiation or radicular symptoms.  He denied bowel or bladder 
dysfunction or weakness.  He tried numerous anti-
inflammatories in the past, but none of worked that well.  He 
took medication on an as needed basis.  He also used neck 
traction that helped quite a bit. 

On examination, the veteran ambulated with a normal gait.  He 
could stand on either leg in a single leg stance.  He could 
heel and toe walk without difficulty.  He could forward 
flexion and touch his hands to the floor, which put his 
lumbar spine to approximately 70 degrees of flexion.  He 
could extend to 30 degrees, he could rotate his torso to 45 
degrees bilaterally, and could laterally bend to 30 degrees.  
On bench testing of his lumbar spine, the veteran had 5/5 
strength throughout in both lower extremities.  His reflexes 
were normoactive and symmetric at the patella and the 
Achilles.  Sensation was intact to light touch.  He had a 
negative seated straight leg raise bilaterally.  On 
examination of the neck, the veteran could touch his chin to 
his chest, which was to approximately 40 degrees.  He could 
extend it to 20 degrees.  He could touch either ear to the 
shoulder.  He could rotate to approximately 40 degrees 
bilaterally.  His strength in both upper extremities was 5/5.  
He had normoactive and symmetric reflexes at the biceps, 
triceps and brachioradialis.  Sensation was intact to light 
touch on palpation of both the neck and lumbar spine.  He had 
no pain currently.  The x-rays showed moderate cervical 
spondylosis between C4-C5 and C5-C6.  Overall alignment 
looked good.  In the lumbar spine, the veteran had end stage 
disc disease at L5-S, with the remainder of the spine 
appearing normal.  The impression was moderate cervical 
spondylosis at C4-C5 and C5-C6, and end stage degenerative 
disc disease at L5-S1.  The assessment included that the 
veteran appeared to be doing reasonably well, and this 
probably was because his job was such that he was not 
required to put much stress on his back or neck.  He had used 
cervical traction which had helped him and as needed non-
steroidals which was the appropriate treatment at that time.  
It was hard to know whether or not his degenerative disease 
would progress or not.  The examiner indicated that he was 
sure that when the veteran had flare-ups, he would have 
significantly decreased motion of both the neck and the back.  
The veteran was feeling rather good today, and therefore it 
was unable to be assessed how much his motion would be 
decreased during a flare-up.

On a VA examination of the feet in February 1999, the veteran 
reported that the pain in the left foot was still present but 
had not increased in severity.  The veteran used prescription 
orthotics in his boots which helped a great deal.  On 
examination, pedal pulses were palpable, pericapillary fill 
time was immediate, and skin temperature was normal.  Color, 
texture and turgor of the skin were within normal limits.  
There were no mallet, hammer or claw toe deformities.  The 
hallux position was rectus, bilaterally.  The first 
metatarsal ray position bias was neutral.  The movement bias 
was neutral, and the mobility was within normal limits.  The 
first metatarsophalangeal joint range of motion on the left 
was to 68 degrees dorsiflexion, and plantar flexion was to 24 
degrees.  There was no pain on range of motion.  The 
tarsometatarsal joints were within normal limits with no pain 
on range of motion.  The mid tarsal joint was within normal 
limits.  The subtalar joint range of motion of the left foot 
was inversion to 12 degrees and eversion to 3 degrees.  
Neutral position was 1 degree inverted.  There was no pain on 
range of motion of the subtalar joint.  The forefoot to rear 
foot relationship of the left foot was rectus.  There was no 
pain on palpation of the plantar fascia bilaterally.  There 
was no heel pain palpation.  The foot posture was pes planus 
bilaterally.  The calcaneal stance position was everted 
bilaterally.  The x-rays showed degenerative joint disease 
changes at the talonavicular joints on the lateral view 
bilaterally.  The assessment included that there was no 
weakened movement, excess fatigability or incoordination.  
There was no greater limitation of motion due to pain.  The 
veteran had no additional loss of motion due to the fact that 
he had no flare-ups.  The opinion was that there was no loss 
of range of motion or weakened movement during a flare up.  
The veteran had pes planus, left greater than right and 
degenerative joint disease of the talonavicular joint 
bilaterally.  


II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service 
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been developed 
properly.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

The veteran's representative has indicated that the veteran 
has not been afforded MRI and CT tests regarding his claim of 
radicular symptoms attributable to his service connected 
arthritis of the lumbosacral spine and arthritis of the 
cervical spine.  While the VA examiners in June 1995 and 
November 1997 indicated that tests should be scheduled to 
determine the extent of the veteran's radicular symptoms; on 
the most recent VA examination in February 1999, the veteran 
indicated that he had no radicular symptoms.  Further, the VA 
examinations including testing for neurological symptoms.  
Therefore, the medical evidence in this case is adequate to 
rate any neurological symptoms and further testing is not 
required.  38 C.F.R. § 3.326(b) (1999).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

A.  Arthritis of the lumbosacral spine

The veteran is currently assigned a 40 percent evaluation for 
arthritis of the lumbosacral spine under Diagnostic Code (DC) 
5003-5295 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  

Diagnostic Code 5003 involves arthritis, degenerative 
(hypertrophic or osteoarthritis):  

Degenerative arthritis established by x-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory 
evidence of painful motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Under Diagnostic Code 5295, a 40 percent rating is assigned 
for severe lumbosacral strain; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent rating is 
the highest evaluation under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  

The veteran may be rated higher under DC 5293, intervertebral 
disc syndrome, under which a 40 percent rating may be 
assigned for severe intervertebral disc syndrome; recurring 
attacks, with intermittent relief.  A 60 percent rating may 
be assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  The veteran's 
arthritis of the lumbosacral spine does not meet the criteria 
for a rating in excess of 40 percent under DC 5293 as 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatica and little intermittent 
relief has not been shown.  At the latest VA examination of 
the veteran's low back, he specifically denied radicular 
symptoms.

Additionally, under Diagnostic Code 5289, favorable ankylosis 
of the lumbar spine merits a 40 percent rating, while a 50 
percent rating is assigned for unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999).  However, in 
this case, there are no complaints or findings of ankylosis.  
Motion of the spine is present.

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995).  On the February 1999 VA examination, 
the examiner indicated that while the veteran would probably 
have decreased motion of the back during a flare up, but that 
he was unable to determine the extent of this as the veteran 
felt good on the day of the examination.  Therefore, the 
preponderance of the evidence clearly establishes that a 
rating greater than 40 percent is not warranted.

B.  Arthritis of the cervical spine

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As the claim for an increased rating for 
arthritis of the cervical spine involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.

The veteran is currently assigned a 20 percent evaluation for 
arthritis of the cervical spine under Diagnostic Code (DC) 
5003-5290 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4. 

Diagnostic Code 5003 involves arthritis, degenerative 
(hypertrophic or osteoarthritis), as cited above. 

Under Diagnostic Code 5290, a 10 percent rating may be 
assigned for slight limitation of motion of the cervical 
spine; a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine; and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999).  

The medical evidence in this case shows that the veteran is 
entitled to a rating no greater than 20 percent under DC 5290 
which contemplates moderate limitation of motion of the 
cervical spine.  On a VA examination in June 1995, the range 
of motion of the neck with forward flexion was to 
approximately 40 degrees, backward extension was to 30 
degrees.  Right and left lateral rotation was to 30 degrees, 
rotation to the left was to 25 degrees and rotation to the 
right was to 30 degrees.  On an August 1997 VA examination, 
the measurement in painless active range of motion of the 
cervical spine responded as 0 to 30 degrees in forward 
flexion and back ward extension; 0 to 30 degrees in rotation 
to the right and left.  On a VA examination of the spine in 
February 1999, the veteran could touch his chin to his chest, 
which was to approximately 40 degrees.  He could extend it to 
20 degrees.  He could touch either ear to the shoulder.  He 
could rotate to approximately 40 degrees bilaterally.  The 
veteran's ranges of motion of the cervical spine do not 
demonstrate severe limitation of motion for a rating higher 
than 20 percent under DC 5290.  

Additionally, under Diagnostic Code 5293, a 10 percent rating 
may be assigned for mild intervertebral disc syndrome.  A 20 
percent rating may be assigned for moderate intervertebral 
disc syndrome; recurring attacks.  A 40 percent rating may be 
assigned for severe intervertebral disc syndrome; recurring 
attacks, with intermittent relief.  A 60 percent rating may 
be assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  The veteran's 
degenerative disc disease of the cervical spine does not meet 
the criteria for a rating in excess of 20 percent under DC 
5293 as severe intervertebral disc syndrome with recurring 
attacks and intermittent relief has not been shown.  
Importantly, at a VA examination in February 1999, the 
veteran denied any radicular symptoms to his arms or weakness 
of the arms.  Examinations prior thereto do not show 
manifestations of severe intervertebral disc syndrome so as 
to warrant a rating in excess of 20 percent.  When seen in 
January 1993, muscle strength in the upper extremities was 
normal and reflexes were 2 plus and equal bilaterally.

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995), and notes that on the February 1999 VA 
examination, the examiner indicated that while the veteran 
would probably have decreased motion of the neck during a 
flare up, to what extent was unable to be assessed; as the 
veteran felt good that day.  In summary, the evidence 
establishes that the symptoms do not meet the criteria for a 
rating in excess of 20 percent since the initial grant of 
service connection.

C.  Pes planus

The veteran is currently assigned a 20 percent evaluation for 
pes planus of the left foot under Diagnostic Code (DC) 5276 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 

Under Diagnostic Code 5276, a 20 percent rating may be 
assigned for severe acquired flatfoot; objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, unilateral.  A 30 percent 
rating may be assigned for pronounced flatfoot, acquired; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, unilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1999).

The evidence in this case shows that the veteran has severe 
pes planus of the left foot that is helped by orthotics, 
consistent with the currently assigned evaluation of 20 
percent.  There is no evidence of pronounced flatfoot, with 
marked pronation; on the most recent VA examination in 
February 1999, it was noted that there was no pain of the 
plantar fascia or of the heel on palpation.  Marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation has not been shown.  Therefore, the 
preponderance of the evidence clearly establishes that a 
rating greater than 20 percent is not warranted. 

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995), and notes that on the February 1999 VA 
examination, the examiner indicated that there was no 
weakened movement, excess fatigability, or incoordination.  
There was no greater limitation of motion due to pain.  The 
veteran had no additional loss of motion due to the fact that 
he had no flare-ups.  The opinion was that there was no loss 
of range of motion or weakened movement during a flare up. 


ORDER

Entitlement to a rating in excess of 40 percent for service 
connected arthritis of the lumbosacral spine is denied.

Entitlement to a rating in excess of 20 percent for service 
connected arthritis of the cervical spine is denied.


Entitlement to a rating in excess of 20 percent for pes 
planus of the left foot with corrected congenital clubfoot is 
denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

